CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act December15, 2010 Date of Report (Date of Earliest Event Reported) JPAK GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China (Address of principal executive offices (zip code)) (86-532) 84616387 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS (d)Compensatory Arrangements of Certain Officers. On December 15, 2010, the Board of Directors approved the Company’s 2010 Equity Incentive Plan (the “Plan”) to authorize 4,000,000 shares for issuance under equity incentive awards, effective December 15, 2010. On December 15, 2010, the Company granted five years options to purchase up to 3,600,000 shares of the common stock of the Company at the exercise price of 0.20 per share to 4 of its key employees under the Plan as follows: Named Executive Officer Option Shares Yijun Wang Qingjun Yang Ming Qi Huatian Sha ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits 2010 Equity Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. December21, 2010 Jpak Group, Inc. By: /s/ Yijun Wang Yijun Wang, CEO 2
